Exhibit 10.1

Amendment

Stock Option Award Agreement (Grant Date: January 31, 2011)

The Stock Option Award Agreement (Grant Date: January 31, 2011) between Lockheed
Martin Corporation and Robert J. Stevens (“Agreement”) is amended by replacing
the section entitled “Vesting, Expiration, and Forfeiture” in its entirety with
the section set forth below. The Agreement shall remain the same in all other
respects.

VESTING, EXPIRATION, AND FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture.

Performance Goal - The Options granted pursuant to this Agreement are subject to
satisfaction of two performance goals as follows:

 

1. 50% of the Options granted under this Agreement will be forfeited as of
December 31, 2011 if the Corporation does not generate at least $4 billion in
cash from operations in 2011 (disregarding discretionary contributions to the
Corporation’s defined benefit pension plans that exceed the contributions
forecasted in the Corporation’s 2011 long range plan and any tax payments or
benefits associated with divestitures in computing cash from operations). Cash
shall be determined by the Committee based upon the comparable numbers reported
on the Corporation’s audited consolidated financial statements or, if audited
financial statements are not available for the period for which Cash Flow is
being determined, the Committee shall determine Cash Flow in a manner consistent
with the historical practices used by the Corporation in determining net cash
provided by operating activities as reported in its audited consolidated
statement of cash flows, in either case as modified by this paragraph; and

 

2. 50% of the Options granted under this Agreement will be forfeited as of
December 31, 2011 if the Corporation’s return on invested capital (“ROIC”) for
2011 is not at least 15%. ROIC is defined as net earnings plus after-tax
interest expense divided by average invested capital (stockholders’ equity plus
debt), after adjusting stockholders’ equity by adding back adjustments related
to the Corporation’s post retirement benefit plans. Stockholders’ equity shall
be determined by the Committee in accordance with generally accepted accounting
principles in the United States and be based upon the comparable numbers
reported on the Corporation’s audited consolidated financial statements or, if
audited financial statements are not available for the date or period on which
ROIC is being determined, the Committee shall make its determination in a manner
consistent with the historical practices used by the Corporation in determining
the components of ROIC and postretirement plans amounts recorded in the
Corporation’s Statement of Stockholders’ Equity for purposes of reporting those
items on its audited financial statements, as modified by this paragraph.



--------------------------------------------------------------------------------

Continued Employment Requirement - Subject to certain special rules discussed
below, you must remain in the employ of the Corporation until the applicable
date of vesting. The vesting schedule for any Options not forfeited as of
December 31, 2011 due to a failure to satisfy the Performance Goals set forth in
the section entitled “Performance Goal” is as follows:

First Vesting Date: January 31, 2012 – One-Third

Second Vesting Date: January 31, 2013 – One-Third

Third Vesting Date: January 31, 2014 – One-Third

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 29,
2021. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Total Rewards and
Performance Management informed of your current address so that we may
communicate with you about your Options and their current status. The
Corporation cannot exercise the Options for you, and so you must pay close
attention to their terms and any impending expiration.

**********

Agreed:

 

/s/ Robert J. Stevens

Robert J. Stevens

 

2